PRANK D. UPCHURCH, Jr., Judge.
Appellant appeals an order of the Circuit Court for Orange County dissolving a temporary injunction and dismissing a complaint which sought to prevent the Sheriff of Orange County and the Director of thé Orange County Correctional Facilities from separating appellant from her infant child while she was in prison.
In July of 1979, appellant was imprisoned to serve a term at Orange County Correctional Facility. She gave birth to a child at Florida Hospital on August 31, 1979. On September 1, 1979, a temporary injunction was issued prohibiting the separation or removal of the child. On September 6, 1979, the injunction was dissolved and the complaint dismissed by the order appealed.
In May of 1980, appellant’s sentence was commuted; she was placed on probation and reunited with her child. Therefore, the subject of this appeal, i. e., the propriety of the trial judge in dissolving the temporary injunction which had prohibited county officials from separating appellant from her child, has been rendered moot. Issues which have become moot will not be decided by the courts unless questions presented are of general public interest and importance. Dehoff v. Imeson, 153 Fla. 553, 15 So.2d 258 (1943). Here the issue is not of general public interest and importance and as no practical result can be attained by reviewing this decision, the appeal is dismissed.
ORFINGER and COBB, JJ., concur.